DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed January 5, 2022, has been entered.  Claims 1-24 remain pending in the application.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-14, 16-17, 19-21 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Durdag (US 2014/0336557 A1) and Science Direct (“Propylene Glycol”) as an evidentiary reference and Vafaeezadeh (Polyethylene glycol [PEG] as a green solvent for carbon-carbon bond formation reactions”) as an evidentiary reference.
Regarding claim 1, Durdag discloses a method of manufacturing a tissue interface for a reduced-pressure tissue treatment system (para [0021] teaches the manufacture of advanced wound healing platforms for negative pressure wound therapy “NPWT”), the method comprising: 
forming a fabric (cross-linked biopolymer gelled dressing 18; para [0049]; Fig. 2-6) comprising a plurality of fibers (para [0021] teaches the creation of healing absorbent wound scaffolds, the fabric, 
coupling the plurality of fibers of the fabric together (Para [0022]-[0023] teaches dressing 18 is a cross-linked  biopolymer gel composite); 
forming an at least one indentation or hollow on a surface of the fabric (para [0123] teaches perforations are placed in the nonwoven material; para [0124] teaches in some embodiments include a film like outer surface as a result of glazing and that the surface of the fabric is perforated to provide various channels and orfices for controlling fluid flow and adsorption; the perforations, channels, and orifices on the surface form at least one indentation or hollow on the surface of the fabric ); and
  applying a hydrophilic material to the plurality of fibers (para [0026] teaches a hydrophilic surface coating is on a substantial number of fibers).

Regarding claim 2, dependent from Claim 1, Durdag discloses the claim limitation wherein the plurality of fibers are one of bicomponent fibers or single component fibers (Para [0115] teaches in some embodiments the fibers can be coextruded to provide a low-melt outer surface for thermal bonding, as an example of teaching a bicomponent fiber.).  

Regarding claim 3, dependent from claim 1, Durdag discloses the claim limitation further comprising coating the plurality of fibers with a coating that comprises at least one of a solvent based coating, a water based coating, or a solventless liquid coating (Applicant elected the species “solvent based coating” taught by Durdag in para [0118] describing propylene glycol and/or polyethylene glycol 

Regarding claim 4, dependent from claim 3, wherein the coating is an elastic polymer coating (para [0021] teaches the absorbent dressings are pliable and flexible; para [0127] teaches polyethylene glycol [PEG] is a flexible polymer.).  

Regarding claim 6, dependent from Claim 1, Durdag teaches the claim limitation wherein each of the plurality of fibers comprises an outer sheath material formed over an inner material, and wherein the outer sheath material comprises a lower melting point than the inner material (Para [0115] teaches in some embodiments the fibers can be coextruded to provide a low-melt outer surface for thermal bonding.).  

Regarding claim 7, dependent from Claim 6, Durdag teaches the claim limitation wherein coupling the plurality of fibers comprises melting an outer sheath material of at least one of the plurality of fibers without melting the inner material of each of the plurality of fibers (Para [0115] teaches in some embodiments the fibers can be coextruded to provide a low-melt outer surface for thermal bonding, or coupling).  Page 2 of 6 

Regarding claim 8, dependent from claim 1, Durdag discloses the claim limitation wherein forming the fabric comprises forming a fabric comprising a top layer (dressing 18; para [0051]; Fig. 4), an inter-surface layer (breathable, core 19; para [0051]; Fig. 4), and a bottom layer (dressing 18; para [0051]; Fig. 4).

Regarding claim 9, dependent from claim 8,  Durdag teaches the claim limitation wherein at least one of the top layer (dressing 18; para [0051]; Fig. 4), the inter-surface layer (breathable, core 19; para [0051]; Fig. 4), or the bottom layer (dressing 18; para [0051]; Fig. 4) comprise at least one fiber that is different from one or more remaining fibers of the plurality of fibers of the fabric (para [0242], describing Example 15, teaches a biopolymer gel containing hydroxyl propyl methyl cellulose [HPMC] cast upon a poly(lactic) acid [PLA] core).  

Regarding claim 10, dependent from claim 1, Durdag discloses the claim limitation wherein at least one of the plurality of fibers comprises at least one of a woven, a non-woven, or a knitted material (Applicant elected the species “non-woven” taught in para [0093]-[0097] describing the process of making nonwoven fabric.). 
 
Regarding claim 11, dependent from claim 10, Durdag discloses the claim limitation wherein a thickness of the non-woven material is between approximately 1 millimeter (mm) and approximately 30 mm (para [0076] teaches a thickness of about 1mm to about 30 mm). 
 
Regarding claim 12, dependent from claim 1, Durdag discloses the claim limitation wherein coupling the plurality of fibers comprises heating the plurality of fibers (Para [0115] teaches in some embodiments the fibers can be coextruded to provide a low-melt outer surface for thermal bonding, or coupling.).  



Regarding claim 14, dependent from claim 1, Durdag discloses the claim limitation wherein the fabric comprises one or more perforations (para [0123]-[0124] teaches the fabric may comprise one or more perforations).

Regarding claim 16, dependent from  claim 1, Durdag discloses the claim limitation wherein a first set of fibers of the plurality of fibers (para [0027] teaches the fabric may contain one or more natural fibers selected from the group consisting of cotton, bamboo and sisal and that the layered structure may comprise one or more synthetic fibers selected from polylactide, polyglycolide, poly-L-lactide, poly-DL-lactide and poly caprolactone, as examples) forms at least one of a top layer of the fabric or a bottom layer of the fabric (Fig. 4 illustrates an embodiment of the fabric comprising two layers of cross-linked biopolymer gelled dressing 18.  Consequently, the plurality of fibers forms at least one of the top layer of the fabric or a bottom layer of the fabric).  

Regarding claim 17, dependent from claim 16, Durdag discloses the claim limitation wherein the first set of fibers (para [0027] teaches the fabric may contain one or more natural fibers selected from the group consisting of cotton, bamboo and sisal and that the layered structure may comprise one or more synthetic fibers selected from polylactide, polyglycolide, poly-L-lactide, poly-DL-lactide and poly caprolactone, as examples) comprises a first density, and wherein the first set of fibers is configured to permit flexibility of the fabric (All of the fibers comprise a density, and para [0021] teaches the absorbent dressing is easily conforms to the wound, and has a pliable and flexible structure). 

Regarding claim 19, dependent from claim 1, Durdag teaches the claim limitation further comprising configuring the fabric to be positioned at or within a wound (para [0021] teaches the dressing 18 is easily conformable to the wound).  

Regarding claim 20, dependent from Claim 19 Durdag teaches the claim limitation wherein configuring the fabric comprises trimming the fabric (para [0021], [0093] teach the fabric, dressing 18, is cut to a shape that fits the wound.). 
 
Regarding claim 21, dependent from claim 19, Durdag teaches the claim limitation wherein further comprising fusing one or more edges of the fabric after configuring the fabric to be positioned at or within the wound using at least one of hot cutting blades, ultrasonic techniques, or radio frequency techniques (para [0021], [0093] teach the fabric, dressing 18, is cut to a shape that fits the wound; para [0030] teaches the layers of dressing 18, including their edges, are ultrasonically bonded).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Durdag (US 2014/0336557 A1), in view of Johannison (US 2020/0030153) and Lerman (“Hydrophobic vs. Hydrophilic: Polyurethanes) as an evidentiary reference teaching the intrinsic properties of hydrophilic polyurethane.
Regarding 5, dependent from Claim 3, Durdag is silent regarding the claim limitation wherein the elastic polymer coating comprises a polyurethane dispersion (PUD) coating. 
In a similar art, Johannison (US 2020/0030153) teaches methods for manufacturing wound dressings including a flexible and elastic backing layer comprising thermoplastic polymers including polyurethane in para [0082]-[0083]. The intrinsic property of a hydrophilic polyurethane is that it mixes with water, forming a dispersion, before curing as described in Lerman.  Durdag teaches coating the fibers, of dressing 18, with a flexible, hydrophilic coating.  The use of polyurethanes as coatings in wound dressings was well known in the art prior to applicant’s invention.  Consequently, Applicant has 

Regarding claim 15, dependent from claim 14, Durdag is silent regarding the claim limitation wherein a diameter or width of each of the one or more perforations is between approximately 3 mm and approximately 2 mm. Durdag teaches in para [0123]-[0124] the perforation allow biological fluids to flow into an absorbent layer to provide various size channels and orifices for controlling fluid flow and adsorption, and may also be used as a means of bonding the PLA nonwoven structures to other structures.  
However, Johannison teaches methods of making non-woven wound dressings having perforations.  Para [0030] teaches that heated pins are used to create holes in a substrate, or fabric, wherein the resulting holes in the substrate have a diameter in the range of 0.2-4mm.  This para states “As previously mentioned, in cases of wounds with amounts of viscous exudate, the naturally occurring pores may be insufficient for proper absorption. Instead, one must increase the open area by creating a pattern of holes in the substrate which are larger than the pores or cells of the substrate.”
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the method of Durdag such that the diameter or width of each of the one or more perforations is between approximately 3 mm and approximately 2 mm as taught by Johannison to enhance absorption.

Claim 18, 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Durdag (US 2014/0336557 A1).

Durdag is silent regarding the claim limitation wherein the second set of fibers comprises a second density that is greater than the first density. Durdag teaches that one or more fiber may be used to create a fabric.  Specifically, para [0027] teaches the fabric may contain one or more natural fibers selected from the group consisting of cotton, bamboo and sisal and that the layered structure may comprise one or more synthetic fibers selected from polylactide, polyglycolide, poly-L-lactide, poly-DL-lactide and poly caprolactone, as examples.  Each of these fibers having different densities and may be used to create a fabric.  In addition, Durag teaches dressings having multiple fabric layers.  Fig. 4 of Durdag illustrates an embodiment of the fabric comprising an inter-surface layer, core 19, between two layers of cross-linked biopolymer gelled dressing 18, fabric.   Consequently, the second fabric layer may be made of a second fiber having a density greater than first fibers of a first fabric layer.  Durdag teaches many embodiments.   In addition, Durdag teach how to modify the density of a fabric.  Para [0074] teaches how to increase cross-link density. Para [0075] teaches how to increase density of a composite layer, or core. Para [0093] teaches the density of the non-woven layer may be varied. Para [0119] teaches how to inject air or gas, including water and steam, into a coating to reduce density and provide mechanical pores and wicking channels.  Para [0125] teaches how to use needle punching to increase density of a fabric. Para [0155] teaches how to use temperature to vary density.  Para [0172] teaches how volumetric throughput rates resulted in density changes further described in Table 6., These well-known techniques for modifying the density of the inter-surface layer taught by Durdag can be used to KSR, 550 U.S. at 418, 82 USPQ2d at 1396).
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the device of Durdag such that the second set of fibers comprises a second density that is greater than the first density as taught by Durdag disclosing fibers having different densities for making fabrics and multiple embodiments thereof.

Regarding claim 22, dependent from claim 1, Durdag is silent regarding the claim limitation wherein the fabric is configured to retain free fibers.  However, Durdag teaches, as stated above in claim 1, the fibers of fabric, dressing 18, are coupled by cross-linking, ultrasonic bonding, and/or melting, as examples.  Para [0125] teaches needle punching secures free fibers to the fabric.  Para [00119] teaches the fabric may be manufactured to include mechanical pores and wicking channels that absorb fluid, such as fluids that contain fiber.  Such a porous dressing is therefore configured to retain free fibers including fibers that are not part of the dressing.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the method of Durdag  such that fabric is configured to retain free fibers as taught by Durdag using needle punching, pores, and/or channels.

Regarding claim 23, dependent from claim 22, Durdag teaches the claim limitation wherein edges of the fabric are overlocked to retain the free fibers (para [0125] teaches needle punching of the 
 
Regarding claim 24, dependent from claim 23, Durdag teaches the claim limitation wherein the edges of the fabric are overlocked using stitching (para [0125] teaches needle punching of the fabric, dressing 18 to increase density and web strength).

Response to Arguments
Applicant’s arguments with respect to claims 1-24 have been considered but are not persuasive.  In addition, the rejections above have been modified in view of Applicant’s amendments to the claims.  Applicant amended claim 1, from which all of the rest of claims depend, to include the claim limitation “forming at least one indentation or hollow on a surface of the fabric.”  As explained above, on page 3, Durag discloses this claim limitation as well as the rest of the claim 1 limitations.  The claim 1 rejection is maintained.  
Applicant asserts claims 2-24, dependent from claim 1, are patentable by virtue of their dependency to claim 1.  Consequently, the dependent claim rejections are maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J FEULNER whose telephone number is (571)272-4924.  The examiner can normally be reached on Ad hoc work from home.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/PHILIP R WIEST/Primary Examiner, Art Unit 3781